Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAIL ACTION
This office action is in response to an application filed 03/09/2020 in which claims 15-34 are pending ready for examination.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15, 16, 19, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Feldman (WO 2004/042403 A2).
As to claim 15, Feldman discloses a functionalized particle, wherein the particle has a first optical spectral signature in a first structural configuration of the particle and a second optical spectral signature in a second structural configuration of the particle. (See Page 7 Lines 01-06; Page 9 Lines 13-Page 10 Lines 01; Page 12 Lines 31-Page 13 Line 7: Fig.2)
As to claim 16, Feldman discloses a functionalized particle, wherein the particle comprises a dielectric core and a dielectric coating around the core. (See Page 9 Lines 13-Page 10 Lines 01; Fig.2)
As to claim 19, Feldman discloses a functionalized particle, wherein the particle has respective different refractive indices, absorption or polarizations in the first and second structural configurations. (See Page 7 Lines 01-06; Page 9 Lines 13-Page 10 Lines 01; Page 12 Lines 31-Page 13 Line 7: Fig.2)
As to claim 20, Feldman discloses functionalized particle, wherein a change from the first optical spectral signature to the second optical spectral signature derives from a change in one or more of the refractive index, absorption and polarization of the particle between the first structural configuration and the second structural configuration. (See Page 7 Lines 01-06; Page 9 Lines 13-Page 10 Lines 01; Page 12 Lines 31-Page 13 Line 7: Fig.2)

Claim(s) 22, 23, 25-30, and 32-33 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Amiji (WO 2011/119822 A1).
As to claim 22, Amiji discloses a method, the method comprising: providing a particle with a first optical spectral signature; (See Abstract ¶0005; Fig. 1)
detecting the first optical spectral signature using spectroscopic optical coherence tomography (not shown); and (See ¶0005-¶0009, ¶0019; Fig. 1)
tracking a change from the first optical spectral signature to a second optical spectral signature of the particle in the presence of a material which recognizes, binds to, has affinity for or modifies the particle. (See ¶0005-¶0009, ¶0019, ¶0055; Fig. 1)
As to claim 23, Amiji discloses a method, further comprising; detecting a change in one or more of the refractive index, absorption and polarization of the particle. (See ¶0035 Lines 21-24; Fig. 1)
As to claim 25, Amiji discloses a method being used for aiding diagnosis or prognostic monitoring, said method comprising; (See ¶0025; Fig. 1)
providing a particle with a first optical spectral signature; (See Abstract ¶0005; Fig. 1)
detecting the first optical spectral signature in the subject using spectroscopic optical coherence tomography; and (See ¶0005-¶0009, ¶0019; Fig. 1)
tracking a change from the first optical spectral signature to a second optical spectral signature of the particle in the presence of a material which recognizes, binds to, has affinity for or modifies the particle. (See ¶0005-¶0009, ¶0019, ¶0055; Fig. 1)
As to claim 26, Amiji discloses method, wherein during use for diagnostic or prognostic applications of a functionalized particle, the particle has a first optical spectral signature in a first structural configuration of the particle and a second optical spectral signature in a second structural configuration of the particle in the presence of a material which recognizes, binds to, has affinity for or modifies the particle. (See Abstract, ¶0005-¶0009, ¶0021, ¶0025; Fig. 1)
As to claim 27, Amiji discloses a method, wherein the material is a biomarker, enzyme, protein, carbohydrate, small molecule drug or nucleic acid, the presence of which provokes a change in the refractive index, absorption or polarization of the functionalized particle. (See ¶0030; Fig. 1)
As to claim 28, Amiji discloses kit (not shown) for use in diagnostic or prognostic applications, comprising a functionalized particle, wherein the particle has a first optical spectral signature in a first structural configuration of the particle and a second optical spectral signature in a second structural configuration of the particle; and (See Abstract ¶0005-¶0009, ¶0041; Fig. 1)
spectroscopic optical coherence tomography apparatus (not shown) configured to track or detect a change from the first optical spectral signature to a second optical spectral signature of the particle. (See ¶0005-¶0009, ¶0019, ¶0055; Fig. 1)
As to claim 29, Amiji discloses a kit as, wherein the particle comprises a dielectric core and a dielectric coating around the core. (See ¶0013, ¶0041; Fig. 1)
As to claim 30, Amiji discloses a kit as claimed in claim 29, wherein the first structural configuration of the particle comprises the core and coating and the second structural configuration of the particle comprises the core without the coating. (See ¶0040 Lines 01-06, 15-20, ¶0041; Fig. 1)
As to claim 32, Amiji discloses kit, wherein the particle has respective different refractive indices, absorption or polarizations in the first and second structural configurations. (See ¶0035 Lines 21-24; Fig. 1)
As to claim 33, Amiji discloses kit, wherein a change from the first optical spectral signature to the second optical spectral signature derives from a change in one or more of the refractive index, absorption and polarization of the particle between the first structural configuration and the second structural configuration. (See ¶0035 Lines 21-24; Fig. 1)



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 17, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feldman in view of Liu (WO 2008/018933 A3).
As to claims 17, 21, Feldman teaches A functionalized particle as claimed in claim 16, 
Feldman does not explicitly teach wherein the first structural configuration of the particle comprises the core and coating and the second structural configuration of the particle comprises the core without the coating;
wherein there particle comprises a dielectric particle core coated with a second dielectric material configured to degrade in the presence of the material. (Claim 21)
However, Liu does teach in an analogous art wherein the first structural configuration of the particle comprises the core and coating and the second structural configuration of the particle comprises the core without the coating; (See Abstract ¶0050; Fig. 3)
wherein there particle comprises a dielectric particle core coated with a second dielectric material configured to degrade in the presence of the material. (See ¶0050; Fig. 3)

Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in functionalized particle of Feldman wherein the first structural configuration of the particle comprises the core and coating and the second structural configuration of the particle comprises the core without the coating and wherein there particle comprises a dielectric particle core coated with a second dielectric material configured to degrade in the presence of the material.
The advantage of this inclusion is probes comprise an indicator for the detection of an active protease, where the indicator comprises a nanocrescent attached to a peptide, where said peptide comprises a recognition site for the protease and a Raman tag attached to the peptide.

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feldman in view of Asher et al (US 6,165,389).
As to claim 18, Feldman teaches a functionalized particle as claimed in claim 15, in which this claim depends on.
Feldman does not explicitly teach wherein the first structural configuration of the particle comprises the particle in an un-swollen or swollen state and the second structural configuration of the particle comprises the particle in a corresponding swollen or un-swollen state.
However, Asher does teach in an analogous art wherein the first structural configuration of the particle comprises the particle in an un-swollen or swollen state and the second structural configuration of the particle comprises the particle in a corresponding swollen or un-swollen state. (See Abstract, Col 5 Lines 10-24; Col 7 Lines 36-51; Fig. 3).
Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in functionalized particle of Feldman wherein the first structural configuration of the particle comprises the particle in an un-swollen or swollen state and the second structural configuration of the particle comprises the particle in a corresponding swollen or un-swollen state.
The advantage of this inclusion is to create switchable or tunable optical devices.

Claim(s) 24, 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amiji in view of Liu (WO 2008/018933 A3).
As to claims 24, 34, Amiji teaches a method and kit as in claims 22 and 28, in which these claim depends on respectively.
Amiji does not explicitly teach wherein providing the particle comprises: coating a dielectric particle core with a second dielectric material configured to degrade in the presence of the material.
However, Liu does teach in an analogous art wherein providing the particle comprises: coating a dielectric particle core with a second dielectric material configured to degrade in the presence of the material. (See ¶0050; Fig. 3)
Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in method and kit of Amiji wherein there particle comprises a dielectric particle core coated with a second dielectric material configured to degrade in the presence of the material.
The advantage of this inclusion is probes comprise an indicator for the detection of an active protease, where the indicator comprises a nanocrescent attached to a peptide, where said peptide comprises a recognition site for the protease and a Raman tag attached to the peptide.

Claim(s) 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amiji in view of Asher et al (US 6,165,389).
As to claim 31, Amiji teaches a kit as claimed in claim 28, in which this claim depends on.
Amiji does not explicitly teach wherein the first structural configuration of the particle comprises the particle in an un-swollen or swollen state and the second structural configuration of the particle comprises the particle in a corresponding swollen or un-swollen state.
However, Asher does teach in an analogous art wherein the first structural configuration of the particle comprises the particle in an un-swollen or swollen state and the second structural configuration of the particle comprises the particle in a corresponding swollen or un-swollen state. (See Abstract, Col 5 Lines 10-24; Col 7 Lines 36-51; Fig. 3).
Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in the kit of Amiji wherein the first structural configuration of the particle comprises the particle in an un-swollen or swollen state and the second structural configuration of the particle comprises the particle in a corresponding swollen or un-swollen state.
The advantage of this inclusion is to create switchable or tunable optical devices.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR H NIXON whose telephone number is (571)272-4256. The examiner can normally be reached Monday to Thursday, 7am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on (571) 272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR H NIXON/Examiner, Art Unit 2886                                                                                                                                                                                                        


/TARIFUR R CHOWDHURY/Supervisory Patent Examiner, Art Unit 2886